Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN104456646A previously cited by applicant, in view of Chtchetinin (US 2013/0087135) previously cited and Yoshidome et al (US 2006/0163239) previously cited.  CN104456646A discloses a drawer-type microwave oven, comprising: a cavity assembly (Figure 2); a drawer assembly (103), provided in an interior of the cavity assembly and used for containing food to be processed; a push rod assembly (109), provided at a bottom of the interior of the cavity assembly (Figure 2) and capable of pushing the drawer assembly out of or into the cavity assembly (Figure 3, Translation page 14 of 18, lines 17-20); a control panel (101, Figure 2), disposed on the cavity assembly.   CN104456646A also discloses controller being a processor, provided in the interior of the cavity assembly and used for controlling an operating state of the push rod assembly according to an instruction of the control panel (Translation page 16 of 18, lines 17-22), but does not disclose the control panel provided with an on/off button for controlling the drawer assembly to be opened or closed and a controller being microprocessor, and in accordance with a determination by the microprocessor that the drawer assembly is moving, and the first microswitch and the second microswitch are not touched, the on/off button is configured to cause emergency braking when the on/off button is activated.  Chtchetinin discloses a control panel (340) provided with an on/off button (1110, par. 0053-0054) and a controller being a microprocessor (par. 0064) and Yoshidome discloses a determination by the microprocessor (20) that the drawer assembly is moving, and the first microswitch (8) and the second microswitch (10) are not touched (par. 0037-0038), the on/off button is configured to cause emergency braking when either on or off button is activated (par. 0041).  It would have been obvious to one ordinary skill in the art at the time the invention was made to have the on/off button as taught by Chtchetinin in order to control the drawer assembly to be opened or closed and the controller being a microprocessor as also taught by Chtchetinin in order to provide more high-speed control and the on/off button is also used as emergency button as taught by Yoshidome in order to stop the moving drawer assembly in case of emergency.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN104456646A previously cited by applicant, in view of Chtchetinin (US 2013/0087135) previously cited, Yoshidome et al (US 2006/0163239) new cited and further in view of CN205026748U also previously cited by applicant.  CN104456646A/Chtchetinin/Yoshidome discloses substantially all features of the claimed invention except a drawer door body having an upper surface being parallel to a lower surface of the control panel; a drawer for containing and processing the food to be processed; at least one door hook provided on a rear side of the drawer door body and used for preventing the drawer assembly from ejecting at the time of processing the food to be processed; and a connection plate connected to the drawer door body and used for enabling the drawer to move according to a preset track when the drawer is pulled out or returned to its original position.  CN205026748U discloses a drawer door body having an upper surface being parallel to a lower surface of the control panel (Figure 2); a drawer (20) for containing and processing the food to be processed; at least one door hook (22a-22b) provided on a rear side of the drawer door body (20) and used for preventing the drawer assembly from ejecting at the time of processing the food to be processed; and a connection plate (24, Figure 2) connected to the drawer door body and used for enabling the drawer to move according to a preset track when the drawer is pulled out or returned to its original position.  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in CN104456646A/Chtchetinin/Yoshidome a drawer door body having an upper surface being parallel to a lower surface of the control panel; a drawer for containing and processing the food to be processed; at least one door hook provided on a rear side of the drawer door body and used for preventing the drawer assembly from ejecting at the time of processing the food to be processed; and a connection plate connected to the drawer door body and used for enabling the drawer to move according to a preset track when the drawer is pulled out or returned to its original position as taught by CN205026748U in order to provide the control to open/close the drawer for cooking the food in the cavity. Regarding claim 13, CN205026748U discloses transparent window (212, Figure 1) for displaying a cooking state of the food to be processed; and a handle (211) for manually pulling out the drawer or manually restoring the drawer. Regarding claim 14, CN205026748U discloses a cavity for receiving the drawer (Figure 2); a guide rail (12) connected to the drawer door body through the connection plate (24) and used for providing a path for the pulling-out or restoring of the drawer (20); at least one interlock bracket provided in the cavity (22) and in one-to-one correspondence with the at least one door hook (22a-22b); at least one limit block (23) provided at the bottom of the drawer and used for limiting the opening degree of the drawer assembly (Translation page 19 of 23, lines 12-21); a first microswitch connected to the microprocessor, wherein the first microswitch is closed and returns a signal to the microprocessor, when the drawer assembly is opened to a maximum extent; and a second microswitch connected to the microprocessor, wherein the second microswitch is closed and returns a signal to the microprocessor, when the door hook is coupled to the interlock bracket (Translation page 19 of 23, pages 3-42).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN104456646A previously cited by applicant, in view of Chtchetinin (US 2013/0087135) previously cited, Yoshidome et al (US 2006/0163239) new cited and further in view of Tamaka et al (US 4,335,292) also previously cited by applicant.  CN104456646A/Chtchetinin/Yoshidome discloses substantially all features of the claimed invention except a magnetron for generating microwaves for processing the food to be processed; a waveguide tube located at a top of the interior of the cavity assembly, connected to the magnetron and used for transmitting ultra-high frequency electromagnetic waves; and a fan assembly that performs forced air-cooling heat dissipation on the magnetron.  Tamaka discloses a magnetron (7) for generating microwaves for processing the food to be processed; a waveguide tube (45) located at a top of the interior of the cavity assembly (Figure 4), connected to the magnetron (7) and used for transmitting ultra-high frequency electromagnetic waves; and a fan assembly (8) that performs forced air-cooling heat dissipation on the magnetron (7).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in CN104456646A/Chtchetinin/Yoshidome a magnetron for generating microwaves for processing the food to be processed; a waveguide tube located at a top of the interior of the cavity assembly, connected to the magnetron and used for transmitting ultra-high frequency electromagnetic waves; and a fan assembly that performs forced air-cooling heat dissipation on the magnetron as taught by Tamaka in order to deliver microwave waves to the cavity and also to prevent the magnetron from overheating damage.
Response to Amendment
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
Applicant argues “Yoshidome does not describe any determination made by the microprocessor. Further, there is nothing about checking whether the first microswitch and the second microswitch has been touched. … Thus, CN 104456646A, Chtchetinin, and Yoshidome, modified in the manner indicated by the Office Action, do not disclose or suggest all limitations required by amended claim 11”. This is not found persuasive.  Yoshidome discloses a determination by the microprocessor (20) that the drawer assembly is moving, and the first microswitch (8) and the second microswitch (10) are not touched (par. 0037-0038), the on/off button is configured to cause emergency braking when either on or off button is activated (par. 0041). Further, Yoshidome also disclosed “microprocessor (microcomputer 20) includes an opening/closing door position calculating device (21) for calculating a current position of the door, an operation instructing device (22) for instruction driving device (25) to start/stop opening the door , thereby instructing the moving direction of the door (par. 0037)” and “the opening/closing door position calculating device (21) can calculate a rough position of  the drawer between the switches only with the detection signals of the switches 5, 8, 10 (microswitch)…to detect that the drawer has reached the completely closed position or intermediate position (par. 0037, lines 5-12), which microprocessor (20) inherently determines  that the drawer assembly is moving, and the first microswitch (8) and the second microswitch (10) are not touched (if emergency stop is activated by on/off button, the drawer assembly is not completed open or close, then the drawer does not touch neither open switch (the microswitch 8) or closed switch (microswitch 10). Therefore, Yoshidome still read on the claimed limitation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 12, 2022